Citation Nr: 0423896	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder claimed as depression or bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1990 to 
October 1984.

This case comes before the Board of Veterans' Appeals on 
appeal from a September 1994 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for manic depressive disorder.  In February 2000, 
the veteran presented testimony at a personal hearing held by 
Veterans Law Judge A. Bryant in Washington, D.C.  The Board 
remanded the case to the RO in April 2000 for further 
development.  The veteran appeared and testified at a hearing 
conducted in Washington, D.C., before Veterans Law Judge C.W. 
Symanski in May 2004.

The Board notes that, during the May 2004 hearing, the 
veteran raised claims for an increased rating for lumbosacral 
spine disability, entitlement to service connection for an 
acquired psychiatric disorder as secondary to service 
connected lumbosacral spine disability and entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability (TDIU).  It is unclear as 
to whether she is claiming entitlement to service connection 
for posttraumatic stress disorder (PTSD).  These claims are 
referred to the RO for appropriate action.


REMAND

The veteran filed her service connection claim in August 
1993.  In November 2000, the provisions of the Veterans 
Claims Assistance Act of 2000 were enacted which, in 
pertinent part, expanded VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).   The 
veteran has not been fully advised of the relative duties on 
the part of herself and VA in developing her claim, and the 
Board must remand the case to the RO in order to provide the 
veteran notice which complies with the provisions of 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b)(2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The duty to assist provisions of the VCAA require VA to 
undertake continuing efforts to obtain records in the 
possession of a federal agency unless the records are 
determined not to exist or that further efforts to obtain 
such records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West 2002).  In a statement received in February 2003, the 
veteran appears to have requested the RO to obtain her 
personnel records while serving with the U.S. Army Reserves.  
She has also referenced an Article 15 proceeding while she 
was on active duty.  The RO must obtain the veteran's 
complete personnel records from active duty and her reserve 
obligations prior to any further adjudication of the claim.  
Furthermore, in the February 2003 letter, she mentioned that 
the Lancaster Supply Truck Company might possess information 
pertinent to her claim.  The RO should assist the veteran in 
obtaining this evidence while the case is in remand status.  
See 38 U.S.C.A. § 5103(b) (2002).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1.  The RO should provide the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b) (2003).  The RO should also 
determine what type of assistance it might 
provide the veteran with respect to her 
reference of pertinent information being in 
the possession of the Lancaster Supply Truck 
Company.

2.  The RO should obtain the veteran's 
complete personnel records from her active 
duty and her reserve obligations.

3.  The RO should obtain the veteran's VA 
inpatient and outpatient treatment records 
since September 2003.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, as well as 38 C.F.R. § 3.159, 
are fully complied with and satisfied.

5.  Thereafter, the RO should readjudicate the 
claim on appeal.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




